

EXHIBIT 10.45
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made on 3 November
2017 between GAIN Capital UK Limited, a private limited company with a
registered office address at Park House, 16 Finsbury Circus, London, EC2M 7EB
(the “Company”) and Alastair Hine of 75b London Road, Tunbridge Wells, Kent, TN1
1DX (the “Executive”) to record the terms on which the Executive is employed by
the Company.
1    Definitions.
In this Agreement (and in the Schedules to this Agreement (unless otherwise
stated)), the following definitions apply:
Board means the board of directors of the Parent Company;
Confidential Information includes any confidential information (in whatever form
and wherever located) relating to customers or potential customers, employees,
officers or shareholders of the Company or any Group Company, its or their
respective track records, prices or pricing policies, customer lists, marketing
information, market share, maturing business opportunities, tenders,
intellectual property, business plans or dealings, technical data, financial
information and plans, credit and payment policies, designs, formulae,
algorithms, models, product lines, research activities, advisors’ reports,
details of the experience, attributes, remuneration, skills, experience and
personal information of persons employed or engaged by the Company or any Group
Company, any document marked “Confidential” or “Secret”, or any information
which the Executive has been told is confidential or which he might reasonably
expect the Company or any Group Company to regard as confidential, or any
information which has been given to the Company or any Group Company in
confidence by customers, potential customers, suppliers or other persons and
including information which the Executive creates, develops, receives or obtains
in the course of the Employment;
Employment means the Executive’s employment with the Company on the terms of
this Agreement;
Group Company means, in relation to the Company, any subsidiary or holding
company, or any subsidiary of such a holding company (“holding company” and
“subsidiary” having the meanings set out in section 1159 of the Companies Act
2006) or any subsidiary undertaking or parent undertaking or any subsidiary
undertaking of such a parent undertaking (“parent undertaking”, “subsidiary
undertaking” and “undertaking” having the meanings set out in sections 1161 and
1162 of the Companies Act 2006) and any reference to the Group shall be
construed accordingly and, in relation to the Parent Company, any subsidiary or
holding company, or any subsidiary of such holding company (“holding company”
and “subsidiary” having the meanings set out in section 1159 of the Companies
Act 2006) or any subsidiary undertaking or parent undertaking or any subsidiary
undertaking of such parent undertaking (“parent undertaking”, “subsidiary
undertaking” and “undertaking” having the meanings set out in sections 1161 and
1162 of the Companies Act 2006) and any reference to the Group shall be
construed accordingly;
Parent Company means GAIN Capital Holdings, Inc., a corporation organised under
the laws of Delaware and the ultimate holding company of the Company.
Regulations means the Working Time Regulations 1998;




    

--------------------------------------------------------------------------------




Termination Date means the date on which the Employment ends.
2
Appointment.

(a)
The Company will employ and the Executive will serve as Chief Operating Officer
on the terms of this Agreement.

(b)
The Executive will report to the Chief Executive Officer of the Parent Company
and shall have general control and responsibility for the management of the
general business operations of the Company and the other Group Companies, in
each case as defined by the Chief Executive Officer of the Parent Company from
time to time.

(c)
The Executive represents that he is entering into this Agreement voluntarily and
that his Employment hereunder and his compliance with the terms and conditions
of this Agreement will not conflict with or result in the breach of any
agreement to which he is a party or by which he may be bound, or any legal duty
that he owes or may owe to another.

3
Employment Term.

(a)
The Employment will start on 3 November 2018 and will continue on and subject to
the terms of this Agreement, in particular clause 17 below, for an initial
period expiring on 31 December 2018, after which the Employment will
automatically renew annually for a further period of one year unless either
party gives the other at least 60 days’ written notice of non-renewal, in which
case this Agreement will terminate on the date specified in such written notice.

(b)
The first six months of the Executive’s employment shall be a probationary
period (the “Probationary Period”). The Company may, at its absolute discretion,
extend this period for such further period as it may decide. During the
Probationary Period your performance and suitability for continued employment
will be monitored.

(c)
The Company may, in its absolute discretion, at any time terminate the
Employment with immediate effect by notice in writing to inform the Executive
that the Employment will terminate with immediate effect and that the Company
will pay the Executive an amount in lieu of all or part of the period of notice
set forth in clause 17(d) equal to the portion of his Base Salary otherwise
payable during such period, provided that:

(i)
Any payments due to the Executive under this clause 3 will be subject to such
deductions as the Company is required to make;

(ii)
The Executive will only be entitled to payment under this clause 3 if the
Company notifies him in writing of its decision to make the payment in lieu of
notice and the Executive complies with his obligations under this Agreement
including and in particular under clause 23 (Restrictions after Employment); and

(iii)
The Company may pay any sums due to the Executive under this clause 3 in equal
monthly instalments (on or about the normal date of payment of Base Salary)
until the date upon which the notice period (or the balance of the notice
period) applicable under clause 17 would otherwise have expired.

4
Duties and Extent of Services.



2

--------------------------------------------------------------------------------




(a)
As an executive officer of the Company, the Executive shall be entitled to all
of the benefits and protections to which all officers of the Company are
entitled pursuant to the Company’s organisational documents, which shall
include, but not be limited to, the rights of indemnification set forth in such
organisational documents, and coverage under the Company’s directors’ and
officers’ liability insurance, as are in effect from time to time.

(b)
During the Employment, the Executive agrees to devote all his business time,
attention, and skill to the Company’s business and that of any Group Companies.
The Executive covenants, warrants and represents that he shall devote his full
and best efforts to the fulfillment of his employment obligations, and he shall
exercise the highest degree of loyalty and the highest standards of conduct in
the performance of his duties. He will do his best to promote the interests of
the Company and Group Companies.

(c)
During the Employment, the Executive will comply with the following:

(i)
the provisions of the Criminal Justice Act 1993 or any other legislation
relating to insider trading or market abuse; and

(ii)
the rules of any other relevant recognised investment exchange; and

(iii)
all rules issued by the Company and any Group Company in relation to owning or
trading securities.

(d)
The Executive acknowledges that he is in the position of a fiduciary having
regard to the nature and seniority of his position and owes a duty to disclose
to the Company his own misdeeds and those of any other person employed or
engaged by the Company or any Group Company.

(e)
The Executive will notify the Chief Executive Officer of the Parent Company
immediately if he becomes aware of any matter which does or which might
adversely affect the interests of the Company or any Group Company giving all
necessary particulars.

5
Hours of work

(a)
There are no normal hours of work for the Executive’s appointment. He will work
whatever hours are necessary to carry out his duties properly. He shall not be
entitled to additional remuneration for working outside normal office hours of
the Company and any Group Company.

(b)
The Executive agrees that the limit on working time in Regulation 4(1) of the
Regulations will not apply to his Employment (the “Opt-Out”). The Executive may
(subject to the provisions of the Regulations and without prejudice to the other
terms of this Agreement) give three months written notice to the Company that he
wishes to withdraw his agreement to the Opt-Out.

6
Place of work. The Executive will be based at the Company’s office in London.
The Company reserves the right to change the Executive’s place of work to
another location in the United Kingdom. The Executive may be required to travel
both throughout and outside the United Kingdom.



3

--------------------------------------------------------------------------------




7
Compensation

(a)
Base Salary. The Company shall pay the Executive an annualized base salary of
£250,000 (the “Base Salary”) in equal monthly instalments in arrears. Currently
payment is made on or around the 21st of each calendar month. Salary will accrue
from day to day and will be calculated on the basis of 260 working days per
annum. The Base Salary shall be reviewed periodically by the Board’s
Compensation Committee (the “Compensation Committee”) and, in the sole
discretion of the Compensation Committee, the Base Salary may be adjusted
effective as of any date determined by the Compensation Committee. The Executive
shall not receive any additional compensation from any Group Company. The Base
Salary includes any fees to which the Executive may be entitled should be serve
as a director of the Company or any Group Company.

(b)
Bonus. Subject always to any legal or regulatory obligations applicable to the
Company for the time being and any steps which the Company considers to be
appropriate to comply with such obligations, during the Employment, the
Executive shall be eligible to participate in each bonus or incentive
compensation plan, program or policy maintained by the Company from time to
time, including those maintained by the Parent Company and adopted by the
Company, in whole or in part, for the executive officers of the Company (each,
an “Incentive Compensation Plan” and payments thereunder, “Incentive
Compensation”). The Executive’s target and maximum compensation under, and his
performance goals and other terms of participation in, each Incentive
Compensation Plan shall be determined by the Compensation Committee in its sole
discretion. Save as otherwise set out in this Agreement, any such Incentive
Compensation is not guaranteed and is contingent upon the Executive and the
Parent Company achieving established deliverables or other goals. Any such
Incentive Compensation shall not be considered “earned” by the Executive until
the Company has allocated payment to be made to the Executive for any
performance period. Payment under any such Incentive Compensation Plan shall be
made, if at all, after the close of the relevant performance period in
accordance with the Company’s normal bonus procedures then in effect.
Notwithstanding anything herein to the contrary, to the extent permitted or
required by governing law, the Compensation Committee shall have discretion to
adjust the Executive’s compensation for the following year to account for, or to
require the Executive to repay to the Company, the amount of any Incentive
Compensation to the extent the Compensation Committee or the Board determines
that such Incentive Compensation was not actually earned by the Executive due to
(%3) the amount of such payment being based on the achievement of financial
results that were subsequently the subject of a material accounting restatement
that occurs within three years of such payment (except in the case of a
restatement due to a change in accounting policy or simple error); (%3) the
Executive having engaged in fraud, gross negligence or intentional misconduct;
or (%3) the Executive having deliberately misled the market or the Company’s
stockholders regarding the financial performance of the Company or any Group
Company. Neither eligibility to participate nor payment of bonus in respect of
any previous period gives rise to any right, expectation or entitlement for the
Executive to receive any future payment or as to the amount of any such payment.
The Company and the Parent Company, as applicable, reserve the right to amend
the terms of such Incentive Compensation Plan at any time, including during any
performance period. Any Incentive Compensation Plan paid will not be taken into
account in calculating pension contributions under clause 9. The Executive
acknowledges that it is possible that the Company may exercise its discretion to
award to him nil Incentive Compensation. Without limiting the foregoing, the
Executive acknowledges that he is not eligible to receive any discretionary cash
bonus in respect of 2017.



4

--------------------------------------------------------------------------------




(c)
At any time, the Company may deduct all or part of any sums owed by the
Executive to the Company or any Group Company including, but not limited to, any
outstanding loans, advances, the cost of repairing any damage or loss to the
Company’s property caused by him or salary paid in respect of excess holiday
taken at the Termination Date from any sums due from the Company to the
Executive (whether during the Employment or after the Termination Date) and
without prejudice to the Company’s other rights and remedies.

(d)
Equity. During the Employment, the Executive will be eligible to participate in
all long-term equity incentive programs made available to other executive
officers and that are established by the Company for its employees, including
the 2015 Omnibus Incentive Compensation Plan (or a successor thereto) of the
Parent Company, at levels determined by the Compensation Committee in its sole
discretion commensurate with the Executive’s position. All equity grants made to
the Executive will vest in accordance with a vesting schedule that is consistent
with other grants under the 2015 Omnibus Incentive Compensation Plan (or
successor plan) of the Parent Company and will be subject in all respects to the
terms of the 2015 Omnibus Incentive Compensation Plan (or successor plan) of the
Parent Company and the agreement evidencing such grant.

8
Benefits. On completing the Probationary Period to the Company’s satisfaction,
the Executive shall be entitled to participate in any and all benefit programs
and arrangements generally made available by the Parent Company and Company to
executive officers, including, but not limited to, pension plans, private
medical cover, death in service benefit and life insurance plans for which the
Executive may be eligible during the Term.

9
Pension and life assurance.

(a)
The Executive may become a member of the Company’s Group Personal Pension Plan,
subject to satisfying the eligibility criteria and subject always to the rules
of the plan from time to time. Full details of the plan can be obtained from
Human Resources.

(b)
The Company will comply with the employer pension duties in respect of the
Employment in accordance with Part 1 of the Pensions Act 2008 and such other
statutory duties as may arise from time to time.

(c)
A contracting-out certificate pursuant to the provisions of the Pension Schemes
Act 1993 is not in force for the Employment.

(d)
The Company will provide the Executive with life assurance cover to assure a sum
equal to four times his Base Salary, payable if he dies during the Employment
subject to HM Customs & Revenue limits and to clause 12 (Conditions Applicable
to Insured Benefits).

10
Private Medical Insurance Scheme. Subject to clause 12 (Conditions Applicable to
Insured Benefits), the Executive and eligible family members are eligible to
join the Company’s private medical insurance scheme.

11
Permanent Health Insurance. Subject to clause 12 (Conditions Applicable to
Insured Benefits), the Executive is eligible to join the Company’s permanent
health insurance scheme, subject to the terms and conditions of the scheme, in
force from time to time. The provision of permanent health insurance does not
restrict the Company’s rights to terminate the Executive’s Employment in
accordance with the terms of this Agreement. All rights of the Executive to
receive salary and



5

--------------------------------------------------------------------------------




benefits under this Agreement shall cease in respect of any period during which
the Executive is entitled to receive benefits under the permanent health
insurance scheme.
12
Conditions Applicable to Insured Benefits.

(a)
The terms of this clause 12 apply to the benefits referred to in clauses 9
(Pension and Life Assurance), 10 (Private Medical Insurance Scheme) and 11
(Permanent Health Insurance) (the Insured Benefits).

(b)
The Executive’s participation in the Insured Benefits is subject to the terms of
the relevant scheme in force from time to time. The Executive acknowledges that
the decision on whether, and if so, to what extent, benefits may be provided to
him in respect of Insured Benefits will be taken by the scheme insurer. The
Executive agrees that he will have no claim against the Company or any Group
Company relating to the provision of Insured Benefits.

(c)
The Executive’s participation in the Insured Benefits (and any other
insurance-related benefit scheme in which he may participate from time to time)
is subject to the normal underwriting requirements of the relevant scheme in
force from time to time.

(d)
The Executive will not be eligible for any Insured Benefit in respect of which
cover is not available from the Company’s chosen insurer or is only available
from such insurer subject to additional premiums or conditions.

(e)
Eligibility for some benefits is conditional on the Executive being an employee
of the Company either at a specified time (or times), or for a period (or
periods) in respect of which benefit is paid. For the avoidance of doubt, the
Company may dismiss the Executive at any time, and for any reason in accordance
with the terms of this Agreement, even if this results in the Executive losing
any current or prospective entitlement to any Insured Benefits.

(f)
The Insured Benefits are provided subject to the terms, including for the
avoidance of doubt, eligibility criteria, of the insurance policies taken out by
the Company and in force from time to time. The Company will not provide any
Insured Benefit if the relevant insurer does not accept its liability to make
the relevant payment under the terms of the relevant policy. Copies of the
relevant policies are available on request.

(g)
Third party providers (e.g. insurers or pension providers) may from time to time
provide additional information to the Executive. The Company does not accept
responsibility for the accuracy of any such third party information and such
information does not form part of the Executive’s contract of employment.

(h)
The Company may vary, replace or withdraw the provision of any of the Insured
Benefits at its absolute discretion. The Company will be under no obligation to
provide any compensation or any other benefit if it, at any time and for any
reason, exercises such discretion.

13
Holiday.

(a)
The Company’s holiday year runs from 1 January to 31 December each year (Holiday
Year). The Executive is entitled to a minimum 25 days paid annual holiday during
each complete Holiday Year.



6

--------------------------------------------------------------------------------




(b)
In addition to his annual holiday entitlement, the Executive is entitled to paid
holiday in respect of the usual 8 public holidays in England and Wales. The
Company reserves the right to require the Executive to work on a public holiday
from time to time. The Executive will be given one day’s paid leave in lieu of
such public holiday and for which he will be paid at the rate of his Base
Salary.

(c)
All holidays must be approved in advance by the Chief Executive Officer of the
Parent Company. The Executive must comply with the Company’s holiday request
procedure in respect of any proposed holiday dates, as outlined in the Employee
Handbook from time to time.

(d)
For the purposes of calculating holiday entitlement during the year in which the
Employment with the Company commences or terminates, annual entitlement will be
pro-rated and rounded up to the nearest half day, based on the number of
completed months’ service during that Holiday Year.

(e)
If, on the termination of the Employment with the Company for whatever reason,
the Executive has taken more holiday than his accrued entitlement at such date,
the Company shall be entitled to deduct from any payments due to him, an amount
in respect of holidays taken in excess of the Executive’s accrued entitlement.
If the holiday the Executive has taken is less than his accrued pro-rated
entitlement, he will be entitled to be paid in lieu in respect of such accrued
but unused holiday entitlement subject to the terms of this Agreement. One day’s
holiday pay is calculated as 1/260th of Base Salary.

(f)
The Company shall not pay in lieu of untaken holiday except on termination of
employment. The Executive may only carry forward untaken holiday entitlement
from one Holiday Year to the next to the extent permitted by Company policy as
in effect from time to time.

(g)
The Company may require the Executive to take any unused holiday during any
notice period given to terminate this Agreement.

14
Expenses. During the Employment, the Executive will be reimbursed for travel,
entertainment and other out-of-pocket expenses reasonably incurred by the
Executive on behalf of the Company in the performance of the Executive’s duties
hereunder, so long as (a) such expenses are consistent with the type and amount
of expenses that customarily would be incurred by similarly situated corporate
executives in the UK; and (b) the Executive complies with the Company’s policies
with respect to travel and expenditure, to include the timely provision of
receipts for expenses.

15
Adherence to Company Policy. In addition to the terms of this Agreement, the
Executive is bound by such other of the Company’s employment, compliance and
workplace policies and procedures, notified to him from time to time, to the
extent that these impose obligations on him, including, but not limited to,
those set out in any Employee Handbook or Compliance Manual.

16
Sickness Absence and Reporting.

(a)
The Executive agrees to submit to a medical examination, at any time, if asked
to do so by the Company. The Company will nominate a medical practitioner and
meet all relevant charges. The Executive consents to the disclosure by such
medical practitioner of the results of such examination to the Company, subject
to the provisions of the Access to Medical Reports Act 1988 (if applicable).



7

--------------------------------------------------------------------------------




(b)
If the Executive does not perform his duties for seven consecutive calendar days
or more because of ill-health or injury, he will provide the Company with a
medical certificate.

(c)
The Company will pay the Executive statutory sick pay in accordance with the
Social Security Contributions and Benefits Act 1992. Any sick pay paid to the
Executive in excess of statutory sick pay will be at the absolute discretion of
the Company and will be deemed to include statutory sick pay.

(d)
If the Executive receives compensation for loss of earnings from a third party
or health insurance scheme relating to a period during which he received or is
receiving any payments from the Company, the Company may reduce any future
amounts payable to him to reflect that compensation.

17
Termination.

(a)
Incapacity. The Company may terminate the Executive’s employment immediately if,
as a result of ill-health or injury absence, the Executive is prevented from
performing his duties for an aggregate period of more than 75% of the working
days in any period of 6 consecutive months.

(b)
Death. The Executive’s employment with the Company will terminate upon the death
of the Executive.

(c)
Termination with Cause. The Company may terminate the Executive’s employment at
any time for Cause by providing written notice of such termination to the
Executive. “Cause” means any of the following, as determined by the Board:

(i)
the Executive is guilty of dishonesty, or other gross misconduct, or gross
incompetence or commits any serious or persistent breach of the terms of this
Agreement, including, but not limited to, any breach of clause 26 (Regulatory
Obligations); or

(ii)
the Executive acts in any way (whether in the course of his Employment or not)
which, in the reasonable opinion of the Board brings or may bring him or the
Company or any Group Company into disrepute; or

(iii)
the Executive becomes bankrupt, applies for or has a receiving order under
Section 286 Insolvency Act 1986 made against him, or has any order made against
him to reach a voluntary arrangement as defined by Section 253 of that Act; or

(iv)
the Executive is of unsound mind; or

(v)
the Executive engages in conduct which, in the opinion of the Board is
unacceptable, or performs his duties in a manner which in the opinion of the
Board is unacceptable, or

(vi)
the Executive is convicted of a criminal offence (other than a road traffic
offence not punishable by imprisonment); or

(vii)
the Executive commits an offence under the Bribery Act 2010; or

(viii)
the continued employment of the Executive contravenes section 8 of the Asylum
and Immigration Act 1996.



8

--------------------------------------------------------------------------------




For purposes of determining Cause, with respect to subsections (i), (ii) and (v)
above, if the action or inaction in question is susceptible of a cure, then no
finding of Cause shall occur prior to written notice to the Executive setting
forth in reasonable detail the action or inaction at issue, and the Executive’s
failure to cure such condition following a cure period of no less than fifteen
days; provided, however, that the foregoing notice requirement shall not apply
with respect to a breach of clause 26 (Regulatory Obligations).
(d)
Termination Without Cause. The Company, at the direction of the Board, may
terminate the Employment without Cause at any time upon no less than 90 days’
prior written notice or payment in lieu of notice pursuant to clause 3(b) above;
provided, that, notwithstanding the foregoing, the Executive’s employment may be
terminated at any time during the Probationary Period on one week’s prior
written notice.

(e)
Resignation for Good Reason. The Executive may resign from his Employment with
the Company for Good Reason by providing written notice to the Chief Executive
Officer of the Parent Company that an event constituting Good Reason has
occurred and the Executive desires to resign from his Employment as a result.
Such notice must be provided to the Chief Executive Officer of the Parent
Company by the Executive within 60 days following the initial occurrence of the
event constituting Good Reason. After receipt of such written notice, the Chief
Executive Officer of the Parent Company shall have a period of 30 days to cure
such event; provided, however, the Chief Executive Officer of the Parent
Company, may, at his or her sole option, determine not to cure such event and
accept the Executive’s resignation, effective 30 days following such Chief
Executive Officer’s receipt of the Executive’s notice that an event constituting
Good Reason has occurred. If, in the reasonable judgment of the Executive, the
Chief Executive Officer of the Parent Company does not cure the event
constituting Good Reason within the requisite 30-day period, the Executive’s
employment with the Company shall terminate on account of Good Reason 30 days
following the expiration of such Chief Executive Officer’s cure period, unless
the Chief Executive Officer of the Parent Company determines to terminate the
Employment prior to such date. As used herein, “Good Reason” means that, without
the Executive’s consent, any of the following has occurred:

(i)
a material diminution in the Executive’s authority, duties, responsibilities or
job title;

(ii)
a relocation of the Company’s principal offices in London to a location that is
not within the United Kingdom; or

(iii)
any action or inaction by the Company that constitutes a material breach by the
Company of its obligations under this Agreement.

(f)
Resignation without Good Reason. The Executive may resign from his Employment
with the Company without Good Reason (as that term is defined in clause 17(e))
at any time upon no less than 90 days’ prior written notice to the Chief
Executive Officer of the Parent Company. Upon such notice of resignation, the
Company may, at its sole option, accept the Executive’s resignation effective as
of a date prior to the resignation date specified in the notice, and in such
event, the earlier date will be the Termination Date.

18
Compensation Upon Termination.



9

--------------------------------------------------------------------------------




(a)
Termination after the Probationary Period without Cause or Due to Incapacity or
Death; Resignation with Good Reason. Upon termination of Employment at any time
after the end of the Probationary Period pursuant to clauses 17(a), 17(b), 17(d)
or 17(e), the Executive (or his estate, as applicable) will receive any Base
Salary accrued and unpaid as at the Termination Date, any sums due pursuant to
clause 13 (if any) and appropriate expense reimbursements as soon as practicable
after the Termination Date. In addition, subject to the Executive’s (or his
estate’s, as applicable) execution of a statutory settlement agreement on terms
satisfactory to the Company and execution and non-revocation of the general
release of claims on terms satisfactory to the Company, as well as the
Executive’s compliance with clause 23 (Restrictions After Employment), Schedule
1, clause 19 (Confidentiality) and any other provisions which are expressed to
apply on and following termination of Employment in this Agreement, the Company
will also pay to the Executive (or his estate) an amount equal to 12 months of
the Executive’s monthly Base Salary, which shall be paid in accordance with the
Company’s normal payroll practices in equal installments over the 12-month
period following Executive’s last day of employment and which shall commence as
soon as administratively practicable following the expiration of the revocation
period for the general release, but not later than 60 days following the date of
Executive’s last day of employment with the Company. The Company shall have no
further obligations under this Agreement to the Executive (or his estate, as
applicable).

(b)
Termination During Probationary Period or with Cause; Resignation without Good
Reason. If (i) the Company terminates the Employment during the Probationary
Period for any reason or, after the end of the Probationary Period, with Cause
pursuant to clause 17(c), (ii) the Executive resigns without Good Reason
pursuant to clause 17(f), or (iii) the Executive is entitled to the severance
benefits pursuant to clause 18(a) and either he or his estate, if applicable,
does not execute a statutory settlement agreement on terms satisfactory to the
Company or does not execute or revokes a general release of claims on terms
satisfactory to the Company, or is in material breach of clause 23 (Restrictions
After Employment), Schedule 1, clause 19 (Confidentiality) and any other
provisions which are expressed to apply on and following termination of
Employment in this Agreement, then the Company will pay the Executive his Base
Salary accrued and unpaid as of the Termination Date, any sums due under clause
13 (if any) and unpaid as of the Termination Date and appropriate expense
reimbursements as soon as practicable and, following such payments, the Company
shall have no further obligations under this Agreement to the Executive.

(c)
Nonrenewal of this Agreement. If the Executive or the Company provides written
notice of non-renewal of this Agreement in accordance with clause 3 above,
termination of the Employment in connection with the non-renewal of this
Agreement shall not be deemed a termination without Cause or a resignation for
Good Reason and no payments or severance benefits under clause 18 of this
Agreement will be payable to the Executive.

19
Confidentiality.

(a)
During his Employment, the Executive will not use or disclose, directly or
indirectly, any trade secrets or Confidential Information belonging to the
Company or any Group Company, except to allow him to carry out his duties
properly or as required by law.

(b)
The obligations contained in this clause 19 will continue to apply to the
Executive after his Employment ends, for so long as the information referred to
in clause 19 remains confidential.



10

--------------------------------------------------------------------------------




(c)
During his Employment, the Executive will not make or store (in any form
including on any website or web based database or networking site) any notes or
memoranda relating to any aspect of the business of the Company or any Group
Company (Memoranda) which are not for the benefit of the Company or Group
Company. All Memoranda made by the Executive will belong to the Company.

(d)
The Company and any Group Company may, from time to time be entrusted with
confidential or proprietary information, trade secrets or intellectual property
belonging to third parties (Third Party Confidential Information). The Executive
will comply with any contractual undertakings or obligations which the Company
or any Group Company imposes on employees in respect of Third Party Confidential
Information. The Executive will enter into any confidentiality undertaking with
any third party that the Company or any Group Company may require.

20
Garden Leave

(a)
At any time after the Company or the Executive has given notice to terminate the
Employment, the Company may exercise all or any of the following rights:

(i)
change the Executive’s duties in whatever way it decides is appropriate;

(ii)
totally withdraw all the Executive’s powers and responsibilities;

(iii)
withdraw or limit the access of the Executive to any of the IT or other systems
of the Company or any Group Company;

(iv)
require that the Executive does not contact or communicate with any current,
past or prospective clients, employees or suppliers of the Company or any Group
Company about any aspect of the business of the Company or any Group Company;

(v)
prohibit the Executive from entering any premises of the Company or any Group
Company;

(vi)
require the Executive to carry out his duties (including those specified in this
clause) from home;

(vii)
appoint another person or persons to act jointly with the Executive in
discharging his duties (whether as an employee or officer of the Company or any
Group Company) to replace the Executive in any office from which he has
resigned;

(viii)
require the Executive to assist in a proper handover of his duties and
responsibilities (including clients, prospects and business) to another employee
of the Company;

(ix)
require the Executive to keep the Company informed of his whereabouts so that he
may be called upon to perform any duties as required by the Company;

(x)
require that the Executive complies with any or all of his obligations under
clause 22 (Return of Property),

for a maximum period of six months (the Garden Leave Period).


11

--------------------------------------------------------------------------------




(b)
At any time during the Garden Leave Period, the Board may require the Executive
to resign immediately from any directorship or other office that he may hold
with the Company and any Group Company.

(c)
During any Garden Leave Period, unless the Chief Executive Officer of the Parent
Company agrees otherwise, the Executive will not:

(i)
do any work, whether paid or unpaid, for any third party;

(ii)
hold himself out as a director or other officer of the Company or any Group
Company if he no longer holds office with such company;

(iii)
make any comment to any person about the change to his duties, except to confirm
that he is on Garden Leave.

(d)
The Executive acknowledges that he will remain employed by the Company on the
terms of this Agreement during any Garden Leave Period and, in particular, he
remains bound by the express obligations contained in this Agreement except as
varied by this clause 20 and by the implied obligations of honesty, loyalty and
good faith and confidentiality owed by an employee to his employer. The
Executive will make himself available to the Company and any Group Company, in
person, on the telephone or otherwise as the Company may direct, during normal
working hours.

(e)
If the Executive fails to make himself available to work during any Garden Leave
Period other than as agreed with the Chief Executive Officer of the Parent
Company, the Company may deduct one day’s salary for each day of absence during
such notice period and without prejudice to the rights of the Company in respect
of breach by the Executive of the terms of this Agreement.

(f)
The Company will continue to pay the Executive’s Base Salary and provide
contractual benefits during any Garden Leave Period as long as he complies with
his obligations under this Agreement.

(g)
During the Garden Leave Period, the Company reserves the right to terminate the
employment of the Executive by giving notice to make a payment to the Executive
in lieu in accordance with clause 3(b) above in respect of any unexpired period
of notice given or deemed by the Company to be given.

(h)
The Company’s rights under this clause are distinct from the Company’s right to
suspend the Executive to investigate any allegations against him in accordance
with subsection 20(i) below (Suspension).

(i)
Suspension. The Company may suspend the Executive for a reasonable period to
investigate any allegations of the Executive’s involvement in any allegation of
Cause or any misconduct or alleged breach of the terms of this Agreement and
pending any disciplinary decision. During any period of suspension, the
Executive will continue to receive his Base Salary and contractual benefits
provided that he remains ready, willing and able to work. For the avoidance of
doubt, if the Executive is not available for work through sickness, ill-health
or otherwise, then he shall have no right to receive his Base Salary or
contractual benefits save as set out in this Agreement. During the period of
suspension, the Executive will not attend work but will provide whatever



12

--------------------------------------------------------------------------------




co-operation and assistance the Company may require to allow it to complete its
investigations. The Executive will not take any holiday while he is suspended
unless the Chief Executive Officer of the Parent Company expressly allows him to
do so.
21
Inventions, Ideas, Processes and Designs.

(a)
The Executive acknowledges that in the course of the Employment and as part of
his duties he may conceive or make, individually or with others, certain
inventions, ideas, discoveries, developments, writings, designs, drawings,
improvements and innovations, whether or not patentable, or capable of
registration (collectively Inventions); and he may develop or produce,
individually or with others, certain works in which copyright and/or
unregistered design right will subsist in various media, including but not
limited to electronic materials (collectively, Creative Works), and agrees that
he will promptly disclose in writing to the Company all Inventions and Creative
Works.

(b)
Intellectual Property means patents, trademarks and service marks, rights in
designs, trade or business names, copyrights (including rights in computer
software), database rights (whether or not any of these are registered and
including applications for registration of any such thing) and all rights or
forms of protection of a similar nature or having equivalent or similar effect
to any of these which may subsist anywhere in the world.

(c)
The Executive acknowledges that any Inventions or Creative Works and any and all
Intellectual Property subsisting or which may in the future subsist in such
Inventions or Creative Works whether or not conceived or made during working
hours, including, without limitation, those which:

(i)
relate in any manner to the business of the Company or any Group Company or to
its actual or demonstrably anticipated activities; or

(ii)
result from or are made in the course of the Executive’s employment by the
Company; or

(iii)
involve the use of any equipment, supplies, facilities, Confidential
Information, documents, Intellectual Property or time of the Company or any
other Group Company,

will on creation vest in and be the exclusive property of the Company in the
United Kingdom or any other part of the universe and where the same does not
automatically vest as aforesaid and the Executive agrees to assign the same to
the Company (or as it may direct) or in the case of any future copyright in the
same the Executive hereby assigns such copyright to the Company.
(d)
The Executive agrees that, without limitation to the foregoing:

(i)
any Invention disclosed by the Executive to a third person or described in a
patent or registered design application filed by the Executive or on the
Executive’s behalf; and

(ii)
any Creative Work disclosed to a third person, published or the subject of an
application for copyright or other registration filed by the Executive or on the
Executive’s behalf,

during or within six months following termination of the Employment will be
presumed to have been written, developed, produced, conceived or made by the
Executive during the Employment,


13

--------------------------------------------------------------------------------




unless proved by the Executive to have been written, developed, produced,
conceived or made by the Executive following the termination of the Employment.
(e)
The Executive hereby irrevocably waives any rights which he may have in the
Inventions or the Creative Works which are or have been conferred on him by
chapter IV of Part I of the Copyright, Designs and Patents Act 1988 headed
“Moral Rights” and by any other laws of a similar or equivalent nature in any of
the countries of the world.

(f)
The Executive will also, at the Company’s request and expense, execute specific
assignments of any Inventions or Creative Works and execute, acknowledge and
deliver such other documents and take such further action as the Company may
require, at any time during or subsequent to the period of the Employment, to
vest or evidence title in Inventions or Creative Works in the Company (or as it
may direct) and to obtain, maintain and defend the Intellectual Property in the
Inventions or Creative Works in any and all countries or to otherwise give
effect to the provisions of this Agreement.

(g)
The Executive hereby irrevocably appoints the Company to be his attorney in his
name and on his behalf to execute and do any such instrument or thing and
generally to use his name for the purpose of giving to the Company or its
nominee the full benefit of the provisions of this clause 21 and acknowledges in
favour of any third party that a certificate in writing signed by any Director
or the Secretary of the Company that any instrument or act falls within the
authority hereby conferred shall be conclusive evidence that such is the case.

22
Return of Property.

(a)
At any time during the Employment, including during any Garden Leave Period, the
Company may require the Executive to (and will in any event on the termination
of the Employment) for whatever reason:

(i)
return promptly to the Company all Confidential Information and all original and
copy books, documents, records, correspondence, papers, information, software,
data, and any other information-storing medium belonging or relating to the
business of the Company or any Group Company; and any other property, equipment,
keys, hardware belonging to the Company or any Group Company or belonging to any
third party which has provided such property to the Company or any Group Company
for the use of that company which is in his possession or under his control.

(ii)
permanently delete from any mobile telephone, personal or laptop computer, PDA,
tablet or other mobile device, any internet or web-based account or facility
(including any business or social networking site, including but not limited to
LinkedIn, Facebook, Google + or Twitter) (“Relevant Media”) or other information
storing medium all data, client or prospective client or customer contact
details or profiles, documents and information belonging to or obtained from or
prepared for the Company or any other Group Company or any of its or their
respective customers, clients, investors or advisers.

(b)
During or at any time after the Employment ends, the Executive will co-operate
with any request from the Company to disclose, provide and facilitate access
(including by providing passwords) to any Relevant Media or other website or web
based directory, any computer, mobile device, organiser or other equipment in
his possession, or under his control, which contains Confidential



14

--------------------------------------------------------------------------------




Information or other information or material belonging or relating to the
Company or any Group Company or any of their clients, employees or suppliers.
This obligation applies to equipment owned by the Company, any Group Company,
the Executive or anyone else. The Executive will permit the Company to inspect,
copy, amend or remove any material relating to the business of the Company or
any Group Company.
(c)
The Executive will confirm in writing that he has complied fully with his
obligations under this clause, if required to do so by the Company.

23
Restrictions After Employment.

(a)
The Executive recognises that, whilst performing his duties for the Company and
any Group Company, he will have access to trade secrets and confidential
information belonging to the Company and Group Companies and will obtain
personal knowledge of and influence over its or their clients, partners,
suppliers and employees. The Executive therefore agrees that the restrictions in
Schedule 1 of this Agreement are reasonable and necessary to protect the
legitimate business interests of the Company and Group Companies.

(b)
The Executive agrees that if he receives any offer of employment or other work,
either during the Employment or during the Restricted Period (as defined in
Schedule 1 of this Agreement), he will give the person offering the employment
or other work a copy of this Agreement and will draw their attention to clauses
24 (Other Activities during Employment), 20 (Garden Leave) and 23 (Restrictions
after Employment) and to Schedule 1 in particular.

24
Other Activities During Employment.

(a)
During his Employment the Executive will not, in any capacity, be involved in
providing services, directly or indirectly, to any other person in respect of
any other business, trade or occupation unless he has first obtained the prior
written consent of the Chief Executive Officer of the Parent Company.

(b)
The restriction in clause 24(a) will not prevent the Executive from holding up
to 3% of any securities in any company, whether or not the securities are quoted
on any recognised investment exchange.

(c)
The Executive will not during the Employment without the prior written consent
of the Chief Executive Officer of the Parent Company whether alone or jointly
with or on behalf of any person whether directly or indirectly and in any
capacity be involved in the preparation, planning, creation or establishment of
any business which competes or intends to compete with any business of the
Company or any Group Company in which the Executive is or has been involved at
any time in the course of the Employment.

25
Use of Business or Social Media.

(a)
The Executive may in the course of the Employment use or access internet or
web-based accounts or facilities (including any Relevant Media (as defined
above)) provided that:

(i)
all accounts used or held by him in Relevant Media must be separate and distinct
from any personal accounts used or held by him in Relevant Media;



15

--------------------------------------------------------------------------------




(ii)
all data or information held or maintained by him in Relevant Media shall be the
property of the Company;

(iii)
all data or information held or maintained by him in Relevant Media must be
backed up or stored on and properly accessible through the internal database or
systems of the Company;

(iv)
he must maintain and update a record of all Relevant Media and report and
regularly update such records to be sent in writing to the Company each Relevant
Media account which the Executive opens; all user details, logins, passwords or
similar held by you from time to time in respect of any Relevant Media; and each
Relevant Media account which you close.

26
Regulatory Obligations.

(a)
It is a condition of the Employment that, if and insofar as is applicable to the
Executive, he is and remains, at all material times, a fit and proper person for
the purposes of the FCA Handbook of Rules and Guidance and any similar
regulatory requirements (FCA Handbook) and that the Executive will observe and
comply with all policies and compliance rules of the Company or any Group
Company applicable to employees generally as in effect from time to time.

(b)
Without prejudice to the other terms of this Agreement:

(i)
the Company will be entitled to summarily terminate the Employment without
notice or payment in lieu of notice in the event that the Executive should cease
to be a fit and proper person for the purposes of the FCA Handbook;

(ii)
the Executive will comply with the principles governing the conduct of
individual employees in controlled positions as set out from time to time in the
FCA Handbook;

(iii)
the Executive will comply with and assist the Company and any Group Company in
ensuring compliance with the regulatory obligations imposed upon it (or them)
and their employees from time to time including under the FCA Handbook;

(iv)
if the Executive is found to have submitted any false or misleading information
to the Company in connection with his application for employment with the
Company or its predecessor, then the Company may terminate the Employment
summarily and without notice or payment in lieu of notice;

(v)
the Executive will attend such training courses, lectures and workshops as the
Company may from time to time reasonably require for the purpose of maintaining
his skills, knowledge and expertise, including those set out in the FCA Handbook
applicable to him from time to time;

(vi)
the Executive will promptly bring to the attention of the Company any breach of
FCA or other regulatory guidelines, rules or principles whether such breach has
been committed by him or another person.

27
Data Protection.



16

--------------------------------------------------------------------------------




(a)
The Executive confirms he has read and understood the Company's Communications
Systems Policy and other IT policies relating to data protection, copies of
which are set forth on the MyGAIN Internet portal maintained by the Parent
Company. The Company may change these policies at any time and will post updated
policies as appropriate.

(b)
The Executive consents to the Company and any Group Company holding and
processing (both electronically and manually) personal data, including sensitive
personal data (“Data”), relating to him for the purposes of business, personnel
and pensions administration and management and for compliance with any laws and
regulations applicable to the Company or any Group Company.

(c)
For the purposes of the Data Protection Act 1998 (“DPA”), the Company is a Data
Controller and may process personal data during the course of the Executive’s
Employment to enable it to carry out its function properly. The Executive
authorises the Company in accordance with the provisions of the DPA and any
regulations made under it to process Data relating to him and, where
appropriate, to transfer process and store such Data outside the European
Economic Area (as defined from time to time).

(d)
The Company will from time to time engage third parties (“Data Processors”) to
store, manage and process Data both within and outside the European Economic
Area. The Executive authorises the Company as Data Controller in accordance with
the provisions of the DPA and any regulations made under it to utilise Data
Processors as and when required.

28
Severability. The provisions of this Agreement and the attached Schedules are
severable. If any provision (or any identifiable part of any provision) is held
to be invalid or unenforceable by any court of competent jurisdiction, then such
invalidity or unenforceability will not affect the validity or enforceability of
the remaining provisions.

29
Statutory Particulars. The statutory particulars of employment to which the
Executive is entitled under the Employment Rights Act 1996 are contained in this
Agreement and the attached schedule 2.

30
Third Parties. Only the parties to this Agreement and any Group Company may
enforce and take the benefit of this Agreement in accordance with the Contracts
(Rights of Third Parties) Act 1999, subject to the terms of this Agreement.
Pursuant to the Contracts (Rights of Third Parties) Act 1999, no other person
may enforce the terms of this Agreement against the Company.

31
Unfair Contract Terms Act 1977. The Executive acknowledges that he has had the
opportunity to receive independent legal advice on the terms of this Agreement
prior to entering into this Agreement and, in the light of that advice the
Executive acknowledges that the terms of the Agreement are reasonable in the
circumstances.

32
Complete Agreement. This Agreement embodies the entire agreement of the parties
with respect to the Executive’s employment, compensation, benefits and related
items and supersedes any other prior oral or written agreements, arrangements or
understandings between the Executive and the Company. The Executive confirms
that he has not been persuaded to enter into this Agreement by any
representation which is not set out in the Agreement. The Executive waives all
his rights arising from any representation given in connection with this
Agreement, other than his rights to claim a



17

--------------------------------------------------------------------------------




breach of the terms of this Agreement. This waiver of rights does not apply to
any fraudulent representation.
33
Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such party.

34
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of England and each of the parties submits to the exclusive
jurisdiction of the English courts.

35
Notices. Any notice to be given under this Agreement must be given in writing.
Notice given to the Company must be delivered by hand or by first class post
addressed to the General Counsel of the Parent Company at Bedminster One, Suite
11, 135 US Hwy 202/206, Bedminster New Jersey, United States of America, 07921.
Notice given to the Executive must be given to him personally or sent by first
class post to his last known residential address. The Executive must inform the
Company in writing of his residential address for the time being. Notices served
by post will be deemed to be served on the second business day after the date of
posting.

36
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.



18

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the date first written above.


GAIN CAPITAL UK LIMITED


By:     /s/ Nigel Rose            
Name: Nigel Rose
Title: Director


                            
By:     /s/ Alastair Hine        
 


19

--------------------------------------------------------------------------------








Schedule 1
Restrictions


1
The Executive agrees that, during the period of twelve months following the
Termination Date (reduced by a period equal to the length of any Garden Leave
Period imposed in accordance with clause 20 (Garden Leave)), he will not be
involved, directly or indirectly, whether on his own or in conjunction with any
Restricted Person, in any capacity in any business activity which competes or
which intends to compete with any Restricted Business.

2
The Executive agrees that, during the Restricted Period, he will not act in
competition with any Restricted Business directly or indirectly, in any capacity
by:

2.1
soliciting or enticing away or endeavouring to solicit or entice away from the
Company or any Group Company any Client, Prospective Client, Partner or
Prospective Partner;

2.2
doing business with, or otherwise dealing with, any Client, Prospective Client,
Partner or Prospective Partner;

2.3
soliciting or enticing away from or endeavouring to solicit or entice away from
the Company or any Group Company any Key Employee;

2.4
employing or engaging or otherwise facilitating the employment or engagement of
any Key Employee;

2.5
interfering with the arrangements between the Company or any Group Company and
any Supplier.

3
The Executive agrees that he will not at any time following the Termination
Date:

3.1
Represent himself as being connected with the Company or any Group Company in
any capacity;

3.2
make or cause to be made to any person in any circumstances any comments which
are (or which might reasonably be considered to be) disparaging or derogatory of
the Company or any Group Company or any of its or their respective officers,
employees, consultants, shareholders or agents.

4
If at any time prior to the expiration of the Restricted Period the Executive
receives any offer from or on behalf of any third party to be involved (or if he
is engaged in any discussions with any third party with a view to being
involved) in any capacity in any business or concern which competes (or which
intends to compete) with the Company or any Group Company, the Executive shall
forthwith provide to such third party a copy of this Schedule and shall inform
the Company in writing of the identity of such third party as soon as reasonably
practicable following acceptance of any offer of or agreement to any such
involvement.

5
The Company accepts, as trustee for each Group Company, the benefit of all
undertakings given by the Executive in this Schedule to any Group Company.



20

--------------------------------------------------------------------------------




6
The provisions of this Schedule shall apply only in respect of any business of
the Company or any Group Company in respect of which the Executive was either
materially involved or in respect of which the Executive had access to
Confidential Information or for which the Executive was responsible at any time
during the Relevant Period.

7
None of the restrictions in this Schedule shall prevent the Executive from
holding an investment by way of shares or other securities of not more than 3%
of the total issued share capital of any company, whether or not listed or dealt
in on a recognised stock exchange.

8
The provisions of this Schedule are severable and if any provision or
identifiable part is held to be unenforceable by any court of competent
jurisdiction, then such unenforceability shall not affect the enforceability of
the remaining provisions or identifiable parts of this Schedule. Whilst the
restrictions and defined expressions in this Schedule are regarded by the
parties as fair and reasonable, if any such provision is held to be unreasonably
wide but would be valid if part of the wording were deleted, that restriction or
definition will apply with so much of the wording deleted as may be necessary to
render it valid.

9
For the purposes of this Schedule, the following words have the meanings set out
below:

Confidential Information means Confidential Information as described in clause 1
(Definitions) of the Agreement;
Client means any person with whom the Company or any Group Company
(a)
has, at the Termination Date, arrangements in place pursuant to which the
Company or any Group Company supplies goods or services; or

(b)
with whom the Company or any Group Company has been in the habit of dealing at
any time during the Relevant Period; and

(c)
in relation to whom the Executive had access to Confidential Information at any
time during the Relevant Period; or

(d)
with whom the Executive has had personal contact or dealings in the course of
his Employment at any time during the Relevant Period;

Key Employee means any person who is employed or engaged to provide services
personally at the Termination Date by the Company or any Group Company, and who,
during the Relevant Period, had material contact with the Executive; and
(a)
who reported to the Executive; or

(b)
who had material contact with clients or suppliers of the Company or any Group
Company in the course of his or her employment; or

(c)
who was a member of the Board or reported directly to a member of the Board; or
who was a member of the senior management team of the Company or any Group
Company; or

(d)
whose job duties involved research and development to a material extent; and

(e)
who, by reason of his or her seniority and expertise, knowledge of trade secrets
and Confidential Information, or knowledge of and influence over Clients or
Prospective



21

--------------------------------------------------------------------------------




Clients of the Company and any Group Company is likely to be able to materially
influence, assist or benefit any business which is or intends to be a competitor
of the Company and any Group Company.
Partner means those having business dealings with the Company and any Group
Company, including dealers, traders, distributors, sales representatives and
wholesalers.
Prospective Client means any person to whom, during the Relevant Period, the
Company or any Group Company has offered to supply goods or services, or to whom
the Company or any Group Company has provided details of the terms on which it
would or might be willing to supply goods or services, or with whom the Company
or any Group Company has had any negotiations or discussions regarding the
possible supply of goods or services; and in each case:
(a)
with whom the Executive has had personal contact or dealings in the course of
his Employment at any time during the Relevant Period; or

(b)
in relation to whom the Executive had access to Confidential Information at any
time during the Relevant Period.

Prospective Partner means any person to whom, during the Relevant Period, the
Company or any Group Company has offered to conduct business, or to whom the
Company or any Group Company has provided details of the terms on which it would
or might be willing to conduct business, or with whom the Company or any Group
Company has had any negotiations or discussions regarding the possible
conducting of business; and in each case:
(a)
with whom the Executive has had personal contact or dealings in the course of
his Employment at any time during the Relevant Period; or

(b)
in relation to whom the Executive had access to Confidential Information at any
time during the Relevant Period.

Restricted Business means any business or prospective business of the Company or
any Group Company at the Termination Date in which the Executive was materially
involved or in respect of which the Executive had access to Confidential
Information or for which the Executive was responsible at any time during the
Relevant Period;
Relevant Period means, where the Executive’s duties, powers and responsibilities
are totally withdrawn in accordance with clause 20 (Garden Leave), the period of
two years immediately before the start of the Garden Leave Period (as defined in
the Agreement); and otherwise, the period of two years ending on the Termination
Date, and in either case, the period of the Executive’s Employment if he has
been employed by the Company for less than two years.
Restricted Period means the period of 12 months immediately following the
Termination Date, reduced by a period equal to the length of any Garden Leave
Period imposed in accordance with clause 20 (Garden Leave).
Restricted Person means any person employed or engaged as a director or as a
manager or member of the senior management team of the Company or any Group
Company at any time during the Employment or during the Relevant Period and any
other person whom the Company may inform the Executive in writing is a
“Restricted Person” for the purposes of this Agreement;


22

--------------------------------------------------------------------------------




Supplier means any person with whom the Company or any Group Company has, at the
Termination Date, arrangements in place for the supply of goods or services to
the Company or any Group Company.
Termination Date means the date on which the Employment ends for whatever
reason.


23

--------------------------------------------------------------------------------




Schedule 2
Statutory Particulars


1.
Continuity of Employment

(a)
The Executive’s statutory period of continuous employment with the Company began
on 3 November 2017.

(b)
No other period of employment with any previous employer will be treated as
continuous with the Executive’s Employment by the Company.

2.
Grievance and Dismissal

(a)
If the Executive has a grievance relating to his Employment, he should raise it
in the first instance with the Chief Executive Officer of the Parent Company. If
the matter is not satisfactorily resolved, he may raise it with the Chairman of
the Board, whose decision will be final.

(b)
There is no formal disciplinary procedure applicable to the Executive’s
Employment. If he is dissatisfied with any disciplinary decision taken against
him he should appeal to the Chairman of the Board. The Chairman’s decision will
be final.

(c)
For the avoidance of doubt, the grievance, dismissal and disciplinary procedures
of the Company from time to time in force do not form part of the contract of
employment of the Executive or otherwise have contractual force and effect
unless otherwise stated.

3.
Collective Agreements

There are no collective agreements which directly affect the terms and
conditions of the Employment.




24